DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/06/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 01/06/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN203927315U Applicant’s translation will be used as reference) in view of Mukai et al. (US 2009/0059060 A1) in view of Katoh et al. (US 2016/0150134 A1).

Regarding claim 1, Xu teaches a camera pan-tilt-zoom control device (Xu, Fig. 1) comprising: 
a pan-tilt-zoom bracket (Xu, Fig. 1, terrace arm 20 and terrace arm 30, Page 4, Lines 36-44); 
a first drive system (Xu, Fig. 1, Motor 25, Gear 27 and Gear 29) including a first gear (Xu, Fig. 1, Gear 27) and a second gear (Xu, Fig. 1, Gear 29) engaged with each other (Xu, Fig. 1, Page 5, Lines 32-42);
 a camera mounting bracket (Xu, Fig. 1, Supporting plate 40, terrace arm 41 and terrace arm 42) rotatably connected to the pan-tilt-zoom bracket and connected to the second gear (Xu, Page 5, 32-42), the camera mounting bracket being configured to 
a first motor connected to the first gear and configured to drive the first gear to rotate in a first direction (Xu, Fig. 1, Motor 25, Page 5, Lines 32-42), 
wherein a first gear shaft of the first gear (Xu, Fig. 1, Claim 5, Output shaft of motor 25 connecting to gear 27.) and a second gear shaft of the second gear (Xu, Fig. 1, rotating shaft 21) are parallel to each other (Xu, Fig. 1), and
wherein the first gear is rotatable during driving of the first gear by the first motor (Xu, Fig. 1, Motor 25, Page 5, Lines 32-42).
However, Xu does not explicitly state wherein the first gear is manually rotatable in a reverse direction to the first direction during driving of the first gear by the first motor.
In reference to Mukai et al. (hereafter referred as Mukai), Mukai teaches a first motor (Mukai, Fig. 2, Tilt Motor 51) connected to the first gear (Mukai, Fig. 2, gear wheel, Paragraph 0041) and configured to drive the first gear to rotate in a first direction and wherein the first gear is rotatable in a reverse direction to the first direction during driving of the first gear by the first motor (Mukai, Fig. 2, Paragraph 0034 and 0042, The driving of the tilt motor allows the device to move in the upward and downward directions (first direction and reverse direction).).
These arts are analogous since they are both related to panning and tilting cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Xu with the explicit teaching of controlling the motor in both a forward and reverse direction to 
However, the combination of Xu and Mukai does not explicitly teach wherein the first gear is manually rotatable in a reverse direction to the first direction during driving of the first gear by the first motor.
In reference to Katoh et al. (hereafter referred as Katoh) Katoh teaches wherein a tilting drive unit is manually rotatable in a direction during driving of the tilting drive unit by a first motor (Katoh, Fig. 1, tilting drive unit 20 and tilting motor 21, Paragraphs 0038 and 0050-0051).
These arts are analogous since they are all related to panning and tilting cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Xu and Mukai with the explicit teaching of manually controlling rotation as seen in Katoh to allow the user to pan and tilt the camera to a desired position. Therefore, the limitation “wherein the first gear is manually rotatable in a reverse direction to the first direction during driving of the first gear by the first motor” is met since if the manual control is to drive the tilt in a reverse direction, the first gear would rotate in a reverse direction during driving of the first gear by the first motor.
Claim 11 is rejected for the same reasons as claim 1.

Regarding claim 7, the combination of Xu, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis) wherein the first 
Claim 17 is rejected for the same reasons as claim 7.

Regarding claim 8, the combination of Xu, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), further comprising: 
a second drive system connected to the pan-tilt-zoom bracket (Xu, Fig. 1, Gear 17 and Gear 19, Page 5, Lines 21-31); and 
a second motor (Xu, Fig. 1, Motor 15) connected to the second drive system, and configured to drive the second drive system to rotate the pan-tilt-zoom bracket (Xu, Fig. 1, Page 5, Lines 21-31), 
wherein a driving direction of the second drive system is perpendicular to a driving direction of the first drive system (Xu, Fig. 1).
Claim 18 is rejected for the same reasons as claim 8.

Regarding claim 9, the combination of Xu, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 8 (see claim 8 analysis), wherein 
the second drive system includes a third gear (Xu, Fig. 1, Gear 17 Page 5, Lines 21-31) and a fourth gear (Xu, Fig. 1, Gear 17 Page 5, Lines 21-31) engaged with each other

the fourth gear is connected to the pan-tilt-zoom bracket and is configured to drive the pan-tilt-zoom bracket to rotate (Xu, Fig. 1, Page 5, Lines 21-31), and 
the third gear is manually rotatable in a reverse direction to the second direction during driving of the third gear by the second motor (Mukai, Fig. 2, Paragraph 0034 and 0042, The driving of the pan motor allows the device to move in the leftward and rightward directions (second direction and reverse direction to the second direction), Katoh, Fig. 1, panning drive unit 40 and panning motor 41, Paragraphs 0040 and 0050-0051).
Claim 19 is rejected for the same reasons as claim 9.

Claim(s) 1-3, 5, 7-9, 11-13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (US 2008/0260369 A1) in view of Mukai et al. (US 2009/0059060 A1) in view of Katoh et al. (US 2016/0150134 A1).

Regarding claim 1, Ibaraki teaches a camera pan-tilt-zoom control device (Ibaraki, Figs. 1 and 2) comprising: 
a pan-tilt-zoom bracket (Ibaraki, Figs. 1 and 2, camera rotation means 2, stay 29 and 30, tilt side plates 27 and 28, Paragraph 0031);
a first drive system including a first gear and a second gear engaged with each other (Ibaraki, Figs. 1 and 2, rotation tilt gear 21 (first gear) and tilt fixing gear 22 (second gear), Paragraph 0029);

a first motor connected to the first gear and configured to drive the first gear to rotate in a first direction (Ibaraki, Figs. 1-2, Paragraph 0029),
wherein a first gear shaft of the first gear (Ibaraki, Figs. 1-2, Shaft 19, Paragraph 0029) and a second gear shaft of the second gear (Ibaraki, Figs 1-2, tilt axis 25) are parallel to each other (Ibaraki, Figs. 1-2), and
wherein the first gear is rotatable during driving of the first gear by the first motor (Ibaraki, Paragraph 0040).
However, Ibaraki does not explicitly state wherein the first gear is manually rotatable in a reverse direction to the first direction during driving of the first gear by the first motor (Examiner notes Ibaraki uses a “rotating direction” to drive the motors but does not explicitly state rotating in a reverse direction to a first direction).
In reference to Mukai et al. (hereafter referred as Mukai), Mukai teaches a first motor (Mukai, Fig. 2, Tilt Motor 51) connected to the first gear (Mukai, Fig. 2, gear wheel, Paragraph 0041) and configured to drive the first gear to rotate in a first direction and wherein the first gear is rotatable in a reverse direction to the first direction during driving of the first gear by the first motor (Mukai, Fig. 2, Paragraph 0034 and 0042, The 
These arts are analogous since they are both related to panning and tilting cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ibaraki with the explicit teaching of controlling the motor in both a forward and reverse direction to allow the camera to return to a previous position without fully rotating 380 degrees and since it is well known for panning and tilting directions to be reversed in pan/tilt cameras.
However, the combination of Ibaraki and Mukai does not explicitly teach wherein the first gear is manually rotatable in a reverse direction to the first direction during driving of the first gear by the first motor.
In reference to Katoh et al. (hereafter referred as Katoh) Katoh teaches wherein a tilting drive unit is manually rotatable in a direction during driving of the tilting drive unit by a first motor (Katoh, Fig. 1, tilting drive unit 20 and tilting motor 21, Paragraphs 0038 and 0050-0051).
These arts are analogous since they are all related to panning and tilting cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Ibaraki and Mukai with the explicit teaching of manually controlling rotation as seen in Katoh to allow the user to pan and tilt the camera to a desired position. Therefore, the limitation “wherein the first gear is manually rotatable in a reverse direction to the first direction during driving of the first gear by the first motor” is met since if the manual 
Claim 11 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Ibaraki, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), wherein the first gear is a full gear and the second gear is a sector gear (Ibaraki, Figs. 1 and 2, rotation tilt gear 21 (first gear) and tilt fixing gear 22 (second gear)).
Claim 12 is rejected for the same reasons as claim 2.

Regarding claim 3, the combination of Ibaraki, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 2 (see claim 2 analysis), wherein the sector gear is an external gear, and the full gear is externally engaged with the sector gear (Ibaraki, Figs. 1 and 2, rotation tilt gear 21 (first gear) and tilt fixing gear 22 (second gear)).
Claim 13 is rejected for the same reasons as claim 3.

Regarding claim 5, the combination of Ibaraki, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), wherein the camera mounting bracket and the second gear are included in an integrated structure (Ibaraki, Figs. 1-2, Paragraph 0029, Camera side plate 23 and fixing gear 22 are formed as an integrated structure. Alternatively, Camera side plate 23 and fixing 
Claim 15 is rejected for the same reasons as claim 5.

Regarding claim 7, the combination of Ibaraki, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), wherein the first gear is fastened on the pan-tilt-zoom bracket by using the first gear shaft, or the first gear is fastened on the first motor by using the first gear shaft (Ibaraki, Paragraph 0029).
Claim 17 is rejected for the same reasons as claim 7.

Regarding claim 8, the combination of Ibaraki, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), further comprising: 
a second drive system connected to the pan-tilt-zoom bracket (Ibaraki, Figs. 1-2, pan rotating gear 16 and pan gear 17, Paragraph 0028); and 
a second motor connected to the second drive system, and configured to drive the second drive system to rotate the pan-tilt-zoom bracket (Ibaraki, Figs. 1-2, pan motor 6, Paragraph 0028), 
wherein a driving direction of the second drive system is perpendicular to a driving direction of the first drive system (Ibaraki, Figs. 1-2, The driving direction of the first drive system is vertical. The driving direction of the second driving system is horizontal.).


Regarding claim 9, the combination of Ibaraki, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 8 (see claim 1 analysis), 
wherein the second drive system includes a third gear and a fourth gear engaged with each other (Ibaraki, Figs. 1-2, pan rotating gear 16 (third gear) and pan gear 17 (fourth gear), Paragraph 0028), 
the third gear is connected to the second motor and is driven by the second motor to rotate in a second direction (Ibaraki, Figs. 1-2, Paragraph 0028), and 
the fourth gear is connected to the pan-tilt-zoom bracket, and is configured to drive the pan-tilt-zoom bracket to rotate (Ibaraki, Figs. 1-2, Paragraph 0028), and 
the third gear is manually rotatable in a reverse direction to the second direction during driving of the third gear by the second motor (Mukai, Fig. 2, Paragraph 0034 and 0042, The driving of the pan motor allows the device to move in the leftward and rightward directions (second direction and reverse direction to the second direction), Katoh, Fig. 1, panning drive unit 40 and panning motor 41, Paragraphs 0040 and 0050-0051).
Claim 19 is rejected for the same reasons as claim 9.

Claim(s) 1-2, 4-5, 7-9, 11-12, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbuckle (US 2007/0053681 A1) in view of Mukai et al. (US 2009/0059060 A1) in view of Katoh et al. (US 2016/0150134 A1).

a pan-tilt-zoom bracket (Arbuckle, Fig. 1, Brackets 31 and 41, Paragraph 0054); 
a first drive system (Arbuckle, Figs. 8-10, Motor 42, Gear 43, Gear 53) including a first gear (Arbuckle, Fig. 10, Gear 43, Paragraph 0049) and a second gear (Arbuckle, Fig. 8A, Gear teeth 53, Paragraph 0049) engaged with each other; 
a camera mounting bracket (Arbuckle, Fig. 8, Tilt bracket 52 and flange 56, Paragraph 0049) rotatably connected to the pan-tilt-zoom bracket (Arbuckle, Fig. 8, Bearing 58, Paragraph 0049) and connected to the second gear (Arbuckle, Fig. 8A, Gear teeth 53, Paragraph 0049), the camera mounting bracket being configured to support a camera (Arbuckle, Fig. 1, camera 74, Paragraph 0049); and 
a first motor connected to the first gear and configured to drive the first gear to rotate in a first direction (Arbuckle, Figs. 9A-10, Motor 42, Paragraph 0048), 
wherein a first gear shaft of the first gear (Arbuckle, Fig. 10, Connection of gear 43 to motor 42. It is known for a gear to be driven by a motor by a gear shaft, see conclusion.) and a second gear shaft of the second gear (Arbuckle, Fig. 8a, Element 57) are parallel to each other (Arbuckle, Figs. 8-10), and
wherein the first gear is rotatable during driving of the first gear by the first motor (Arbuckle, Paragraph 0048).
However, Arbuckle does not explicitly state wherein the first gear is manually rotatable in a reverse direction to the first direction during driving of the first gear by the first motor.

These arts are analogous since they are both related to panning and tilting cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Arbuckle with the explicit teaching of controlling the motor in both a forward and reverse direction to allow the camera to return to a previous position without fully rotating 380 degrees and since it is well known for panning and tilting directions to be reversed in pan/tilt cameras.
However, the combination of Arbuckle and Mukai does not explicitly teach wherein the first gear is manually rotatable in a reverse direction to the first direction during driving of the first gear by the first motor.
In reference to Katoh et al. (hereafter referred as Katoh) Katoh teaches wherein a tilting drive unit is manually rotatable in a direction during driving of the tilting drive unit by a first motor (Katoh, Fig. 1, tilting drive unit 20 and tilting motor 21, Paragraphs 0038 and 0050-0051).
These arts are analogous since they are all related to panning and tilting cameras. Therefore, it would have been obvious to one of ordinary skill in the art before 
Claim 11 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Arbuckle, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), wherein the first gear is a full gear (Arbuckle, Fig. 10, Gear 43, Paragraph 0049) and the second gear is a sector gear (Arbuckle, Fig. 8A, Gear teeth 53, Paragraph 0049).
Claim 12 is rejected for the same reasons as claim 2.

Regarding claim 4, the combination of Arbuckle, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 2 (see claim 2 analysis). wherein the sector gear is an internal gear, and the full gear is internally engaged with the sector gear (Arbuckle, Fig. 8A, Gear teeth 53, Paragraph 0049).
Claim 14 is rejected for the same reasons as claim 4.

Regarding claim 5, the combination of Arbuckle, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), wherein 
Claim 15 is rejected for the same reasons as claim 5.

Regarding claim 7, the combination of Arbuckle, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), wherein the first gear is fastened on the pan-tilt-zoom bracket by using the first gear shaft, or the first gear is fastened on the first motor by using the first gear shaft (Arbuckle, Fig. 10, a gear to be driven by a motor by a gear shaft, see conclusion.).
Claim 17 is rejected for the same reasons as claim 7.

Regarding claim 8, the combination of Arbuckle, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 1 (see claim 1 analysis), further comprising: 
a second drive system (Arbuckle, Figs. 2-5, Motor 32, Gear 33, Teeth 23, Paragraph 0044) connected to the pan-tilt-zoom bracket (Arbuckle, Fig. 1, Brackets 31 and 41, Paragraph 0054); and 
a second motor (Arbuckle, Figs. 2-5, Motor 32) connected to the second drive system, and configured to drive the second drive system to rotate the pan-tilt-zoom bracket, 

Claim 18 is rejected for the same reasons as claim 8.

Regarding claim 9, the combination of Arbuckle, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 8 (see claim 8 analysis), wherein 
the second drive system includes a third gear (Arbuckle, Figs. 2-5, Gear 33) and a fourth gear (Arbuckle, Figs. 2-5, Teeth 23, Paragraph 0044) engaged with each other,
the third gear is connected to the second motor and is driven by the second motor to rotate in a second direction (Arbuckle, Paragraph 0044), and 
the fourth gear is connected to the pan-tilt-zoom bracket. and is configured to drive the pan-tilt-zoom bracket to rotate (Arbuckle, Paragraph 0044) and 
the third gear is manually rotatable in a reverse direction to the second direction during driving of the third gear by the second motor (Mukai, Fig. 2, Paragraph 0034 and 0042, The driving of the pan motor allows the device to move in the leftward and rightward directions (second direction and reverse direction to the second direction), Katoh, Fig. 1, panning drive unit 40 and panning motor 41, Paragraphs 0040 and 0050-0051).
Claim 19 is rejected for the same reasons as claim 9.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (US 2008/0260369 A1) in view of Mukai et al. (US 2009/0059060 A1) in view of Katoh et al. (US 2016/0150134 A1) in view of Hoelsaeter (US 2014/0375745 A1).

Regarding claim 10, the combination of Ibaraki, Mukai and Katoh teaches the camera pan-tilt-zoom control device according to claim 8 (see claim 8 analysis), wherein the second drive system includes a pan-tilt-zoom system (Ibaraki, Figs. 1-2, pan rotating gear 16 and pan gear 17, Paragraph 0028), the pan-tilt-zoom system including a driving gear (Ibaraki, Figs. 1-2, pan rotating gear 16, Paragraph 0028) and a driven gear (Ibaraki, Figs. 1-2, pan gear 17, Paragraph 0028), the driving gear being connected to the second motor by using a driving shaft, the driving gear being driven by the second motor to rotate (Ibaraki, Paragraph 0028, connection of pan rotating gear to pan motor.), the driven gear being connected to the pan-tilt-zoom bracket, the driven gear being configured to drive the pan-tilt-zoom bracket to rotate (Ibaraki, Paragraphs 0028 and 0034).
However, the combination of Ibaraki, Mukai and Katoh does not teach wherein the second drive system includes a pan-tilt-zoom pulley system, the pan-tilt-zoom pulley system including a driving gear and a driven gear, the driving gear being connected to the second motor by using a driving pulley shaft, the driving gear being driven by the second motor to rotate, the driven gear being connected to the pan-tilt-zoom bracket, the driven gear being configured to drive the pan-tilt-zoom bracket to rotate.
In reference to Hoelsaeter, Hoelsaeter teaches wherein a second drive system (Hoelsaeter, Fig. 5) includes a pan-tilt-zoom pulley system, the pan-tilt-zoom pulley system including a driving gear (Hoelsaeter, Fig. 5, Unlabeled gear connected to pan 
These arts are analogous since they are both related to mechanisms for panning or tilting cameras. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Ibaraki, Mukai and Katoh with the method of using a belt to drive the gears as seen in Hoelsaeter.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Ibaraki, Mukai and Katoh with the method of using a belt to drive the gears as seen in Hoelsaeter since it is known that gears may be driven directly or through a belt and since belt drives are simple, inexpensive, and do not require axially aligned shafts and dampen and isolate noise and vibration.
Claim 20 is rejected for the same reasons as claim 10.


Conclusion
Ibaraki (US 2008/0260369 A1): Ibaraki explicitly describes a gear driven by a motor using a shaft.  (Figs. 1-2, Shaft 19, Paragraph 0029)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698   


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698